Citation Nr: 1602589	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to an effective date earlier than June 11, 2015, for the grant of entitlement to service connection for ischemic heart disease.

3.  Entitlement to a higher initial rating for peripheral neuropathy of the right upper extremity, rated as 30 percent disabling prior to May 17, 2013, and as 50 percent thereafter.

4.  Entitlement to a higher initial rating for peripheral neuropathy of the left upper extremity, rated as 20 percent disabling prior to May 17, 2013, and as 40 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the February 2008 rating decision, the RO denied the Veteran's petition to reopen his claim for entitlement to service connection for hypertension.  

In a March 2011 rating decision, the RO granted higher ratings of 30 percent for peripheral neuropathy of the right upper extremity and 20 percent for peripheral neuropathy of the left upper extremity.  In a February 2015 rating decision, the RO granted an increased rating for peripheral neuropathy of the right upper extremity of 50 percent, and of the left upper extremity of 40 percent, effective May 17, 2013.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the increased rating claims were not granted in full, the Board has jurisdiction of the claims.

The Board notes that a February 2008 statement requesting entitlement to service connection for hypertension as secondary to posttraumatic stress disorder (PTSD) was construed as a new claim.  As the statement was received within one year of the February 2008 rating decision denying hypertension, and the Veteran indicated he disagreed with the denial of service connection for hypertension, the Board has construed the statement as a notice of disagreement.

In December 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that new medical records were associated with the claims file following the most recent supplemental statements of the case for hypertension and peripheral neuropathy.  As the Board is granting the Veteran's claim to reopen and entitlement to service connection for hypertension and remanding the other issues on appeal, the Board finds that a waiver of RO review of the evidence is not required.  38 C.F.R. §§ 19.37, 20.1304 (2015). 

In December 2015, the Veteran filed a notice of disagreement with the effective date of the grant of service connection for ischemic heart disease.  As discussed below, the claim must be remanded for the issuance of a statement of the case (SOC).

The reopened issue of entitlement to service connection for hypertension, the issue of entitlement to an earlier effective date for ischemic heart disease, and the issues of entitlement to higher ratings for peripheral neuropathy of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 1991 rating decision denied the appellant's claim of entitlement to service connection for hypertension; the Veteran did not file a timely appeal of the rating decision.

2.  Evidence submitted subsequent to the September 1991 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's hypertension is aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision is final as to the claim of service connection for hypertension.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Service connection for hypertension as secondary to service-connected diabetes mellitus is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 , 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the claim for entitlement to service connection for hypertension is being reopened and granted, as discussed below, the Board finds that any error related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007). 


II.  New and Material Evidence

The Veteran asserts that his claim for entitlement to service connection for hypertension should be reopened.  For the reasons that follow, the Board finds that the claim is reopened.

The RO denied the Veteran's claim for entitlement to service connection for hypertension in a September 1991 rating decision.  The RO stated that hypertension was not diagnosed in service.  The Veteran had a pre-service history with no aggravation shown during service and no basis on which to grant service connection for hypertension.  The Veteran did not appeal the decision and it became final.  The Veteran filed a claim to reopen the claim for entitlement to service connection for hypertension in July 2007, to include due to exposure to Agent Orange.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence in the claim file at the time of the last final rating decision in September 1991 included the Veteran's service treatment records.  Since the last final rating decision, new evidence has been added to the claims file including VA and private treatment records indicating the Veteran has a diagnosis of essential hypertension.  See October 2007 VA examination report.  The VA examiner also stated that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  

At the time of the last final rating decision in September 1991, the evidence did not show the Veteran had a diagnosis of hypertension.  The new evidence shows the Veteran has been diagnosed with hypertension and that there is a link between the Veteran's hypertension and his service-connected diabetes mellitus.  Accordingly, the Board finds that the new evidence relates to a previously unestablished element of a service connection claim and raises a reasonable possibility of substantiating claim.  Therefore, the claim for entitlement to service connection for hypertension is reopened.


III.  Service Connection

The Veteran asserts that he is entitled to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD.  For the reasons that follow, the Board finds that service connection is warranted, secondary to diabetes mellitus.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As discussed above, the Veteran has been diagnosed with essential hypertension during the period on appeal, satisfying the first element of a service connection claim.  See October 2007 VA examination; VA and private treatment records.  

In the October 2007 VA examination, the VA examiner stated that, "The claimant does have a non-diabetic condition of hypertension that is aggravated by the diabetes mellitus.  The examples are as follow: diabetes mellitus causes diastolic dysfunction which aggravates hypertension and, in turn, can cause a myocardial infarction."  The VA examiner also stated that the Veteran had "essential hypertension and it is not a secondary complication of diabetes mellitus."  Although the VA examiner found the Veteran's essential hypertension was not caused by diabetes mellitus, the statement in the October 2007 VA examination indicates the VA examiner's hypertension was aggravated by his service-connected diabetes mellitus.  The VA examiner provided a rationale for the opinion.  There are no other opinions of record contradicting the opinion.  

An April 2008 private treatment record indicated the Veteran had a mild exacerbation of hypertension.  The treatment record also noted the Veteran had poor diabetic control.  The clinician stated that they discussed the importance of tight diabetic control to slow down micro and macro complications of diabetes.  The Veteran's VA treatment records and private treatment records show the Veteran was consistently treated for hypertension and diabetes mellitus throughout the rating period on appeal.

Based on the foregoing, and giving the Veteran the benefit of the doubt, the evidence establishes the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is granted for hypertension as secondary to service-connected diabetes mellitus, in accordance with 38 C.F.R. § 3.310 (2015).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened.

Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, is granted.


REMAND

At the December 2015 Board hearing, the Veteran testified that his service-connected peripheral neuropathy of the right and left upper extremities had worsened since his last VA examination in May 2013.  See Hearing Transcript at 18.  As there is evidence the disabilities may have worsened, the claims must be remanded for a new VA examination to determine his current symptoms.

Finally, the VA treatment records in the file only date to October 2015.  As the records may be relevant to the claims, the Board requests the Veteran's complete VA treatment records from October 2015 to present.  

In a June 2015 rating decision, the RO awarded service connection for ischemic heart disease effective June 11, 2015.  The Veteran filed an NOD with the effective date assigned in December 2015.  An SOC has not been issued.  Therefore, the Board must remand the claim, pending the issuance of an SOC to the Veteran and receipt of his timely appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from October 2015 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected peripheral neuropathy of the right and left upper extremities.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  The RO must provide the Veteran with an SOC with respect to his claim of entitlement to an effective date earlier than June 11, 2015, for the grant of entitlement to service connection for ischemic heart disease.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If a substantive appeal is filed the claims, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.

4.  Thereafter, readjudicate the issues on appeal of entitlement to higher ratings for peripheral neuropathy of the right and left upper extremities.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


